Case: 15-30537      Document: 00513486319         Page: 1    Date Filed: 04/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 15-30537
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                            April 29, 2016
                                                                             Lyle W. Cayce
JEREMY PINSON,                                                                    Clerk


                                                 Plaintiff-Appellant

v.

FEDERAL BUREAU OF PRISONS; WARDEN, FEDERAL CORRECTIONAL
COMPLEX    OAKDALE;    ASSISTANT     WARDEN,    FEDERAL
CORRECTIONAL COMPLEX OAKDALE,


                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:14-CV-450


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jeremy Pinson, federal prisoner # 16267-064, filed a Bivens v. Six
Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),
complaint against the Federal Bureau of Prisons (BOP) and the Warden and
Assistant Warden at the Federal Correctional Complex in Oakdale, Louisiana


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30537    Document: 00513486319     Page: 2   Date Filed: 04/29/2016


                                 No. 15-30537

(the Oakdale defendants).       When Pinson filed his complaint, he was
incarcerated at the Administrative Maximum United States Penitentiary in
Florence, Colorado (ADX Florence).
      In his complaint, Pinson averred that he was a former member of a
Sureño gang known as the “Florencia 13” and that he was being targeted by
other gang members at ADX Florence because he had cooperated with
government officials. Given the ongoing threat of violence, Pinson alleged that
ADX Florence officials arranged to transfer him into the Reintegration
Housing Unit Program at Oakdale but that the Oakdale defendants refused to
accept him into the program in retaliation for Pinson having filed lawsuits
against BOP staff.
      The district court dismissed the complaint as frivolous and for failure to
state a claim, finding that the BOP was entitled to sovereign immunity and
that because Pinson was transferred from ADX Florence and therefore was no
longer in imminent danger, he had no cause of action for a transfer to a more
preferable institution. Because the district court dismissed the complaint as
frivolous and for failure to state a claim, we apply de novo review. See Geiger
v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
      The district court correctly determined that the BOP was entitled to
sovereign immunity. See Correctional Servs. Corp. v. Malesko, 534 U.S. 61, 71-
72 (2001). With regard to his retaliation claim, Pinson has not alleged a
chronology of events from which retaliation can be inferred, and his
conclusional assertion that he was retaliated against, without more, is
insufficient to state a claim. See Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir.
1995). Because Pinson does not dispute that he is no longer housed at ADX
Florence, the district court did not err in finding that Pinson was no longer in
imminent danger from gang-related violence so as to warrant his transfer to a



                                       2
    Case: 15-30537   Document: 00513486319     Page: 3   Date Filed: 04/29/2016


                                No. 15-30537

more preferable institution. See Streeter v. Hooper, 618 F.2d 1178, 1182 (5th
Cir. 1980); Herman v. Holiday, 238 F.3d 660, 665 (5th Cir. 2001). Accordingly,
the judgment of the district court is AFFIRMED.          Pinson’s motion for
appointment of counsel is DENIED.




                                      3